UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File number 811-10319 USA MUTUALS (Exact name of registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, TX 75201 (Address of principal executive offices) (Zip code) Laurie Roberts 700 N. Pearl Street, Suite 900 Dallas, TX 75201 (Name and address of agent for service) (214) 953-0066 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2008 Date of reporting period:September 30, 2007 Item 1. Report to Stockholders. Semi-Annual Report September 30, 2007 Investment Advisor Mutuals Advisors, Inc. Plaza of the Americas 700 North Pearl Street Suite 900 Dallas, Texas75201 Phone: 1-866-264-8783 Web:www.genwavefund.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 PORTFOLIO OF INVESTMENTS 9 STATEMENT OF ASSETS AND LIABILITIES 11 STATEMENT OF OPERATIONS 12 STATEMENTS OF CHANGES IN NET ASSETS 13 FINANCIAL HIGHLIGHTS 14 NOTES TO FINANCIAL STATEMENTS 15 RENEWAL OF ADVISORY AGREEMENT AND APPROVAL OF SUBADVISORY AGREEMENT 20 2 LETTER TO SHAREHOLDERS September 30, 2007 Dear Valued Shareholders, The Generation Wave Growth Fund was designed to invest in sectors of the market that most likely will be impacted by the spending habits of the massive Baby Boomer population. This enormous demographic is already having an important impact on many industries, including health care, technology and financial services – and the effect is likely to accelerate over the next decade or longer. In the past, this trend has been captured mostly by using what we believe are the best-of-breed mutual funds. We have been increasingly using exchange traded funds (ETFs) as opposed to mutual funds to seize upon these demographic trends, as ETFs offer better liquidity and transparency, often with lower expenses. ETFs also tend to be more narrowly focused than mutual funds, which allow us to more precisely target certain slices of the market. Our portfolio of various ETFs representing a mix of global markets, asset classes, sectors and investment styles offers an investor a single, broadly diversified fund that could be used as a core holding. Over the past year, information technology fared well, surpassing the return of the overall market. But the return of the health care sector was lackluster and financials were the worst-performing area of the market. In fact, it was the only sector of the market that was down. Needless to say, the impact of the aging Baby Boomer population is a long-term trend. The sectors that stand to gain the most from this enormous demographic shift will not go up every single quarter or year, as there are many other shorter term influences at work. But we believe that over the long haul, the health care, technology and financial services sectors will likely be enormous beneficiaries of this developing trend. We have a long-term perspective. As of September 30, 2007, the Generation Wave Growth Fund received a four-star Overall Morningstar rating, derived from a weighted average of the fund’s three-year Morningstar Ratings metrics, which are based on risk-adjusted return performance through September 30, 2007 relative to 1,646 Large Blend funds.We received this rating despite an otherwise difficult and uninspiring period. Remember that, as a shareholder, you can electronically invest into your account on a monthly basis through your checking or savings account via an ACH.For more information please call our shareholder service department at (866) 264-8783.As always your suggestions for additional improvements are welcome and can be submitted via e-mail at our website. Please remember that detailed fund information including holdings and performance, updated monthly, are always available at www.genwavefunds.com. 3 Thank you for being a valued shareholder of the Generation Wave Growth Fund. We look forward to riding the demographic trends together over the coming years. Charles L. Norton, CFA Allen R. Gillespie, CFA Portfolio Manager Portfolio Manager Past performance does not guarantee future results. Opinions expressed are those of Mutuals Advisors, Inc. and are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. This report is intended for shareholder use only and must be preceded or accompanied by a prospectus.Read it carefully before investing or sending money. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Because the Fund is a Òfund of fundsÓ, your cost of investing in the Fund will generally be higher than the cost of investing directly in the shares of the mutual funds in which it invests.By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds.The Fund also invests in ETFs. They are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (ÒNAVÓ), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Fund’s ability to sell its shares. The Fund may also invest in foreign securities. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Please refer to the prospectus for more information about the Fund, including risks, fees and expenses. © Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. For each fund with at least a three –year history, Morningstar calculates a Morningstar Rating TM (based on a Morningstar Risk-Adjusted Return measure that accounts for variation in a fund’s monthly performance, including the effects of sales charges, loads, and redemption fees), placing more emphasis on downward variations and rewarding consistent performance.The top 10% of funds in each category receive 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next22.5% receive 2 stars and the bottom 10% receive 1 star.(Each share class is counted as a fraction of one fund within this scale and rated separately, which may cause slight variations in the distribution percentages.)The Overall Morningstar Rating for a fund is derived from a weighted average of the performance figures associated with its three-, five- and ten-year (if applicable) Morningstar Rating metrics.The Generation Wave Growth Fund was rated against the following numbers of U.S. domiciled Large Blend funds over the following time periods: 1,646 funds in the last three years and 1,284 funds in the last five years.With respect to these Large Blend funds, The Generation Wave Growth Fund received a Morningstar Rating of 3 stars and 4 stars for the three- and five-year periods respectively.Past performance is not guarantee of future results. Automatic Investment Plans do not assure a profit and do not protect against a loss in declining markets Quasar Distributors, LLC, Distributor (11/07) 4 EXPENSE EXAMPLE As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees and other Fund expenses.Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Fund within 60 days of purchase.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the Example. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/07 – 9/30/07). Actual Expenses The first line of the following table provides information about actual account values and actual expenses.The Example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 5 EXPENSE EXAMPLE (Continued) Generation Wave Growth Fund Expenses Paid Beginning Ending During Period Account Value Account Value April 1, 2007 - April 1, 2007 September 30, 2007 September 30, 2007* Actual $ 1,000.00 $ 1,050.20 $ 7.69 Hypothetical (5% return before expenses) $ 1,000.00 $ 1,017.50 $ 7.57 * Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. 6 INVESTMENT HIGHLIGHTS The investment objective of the Fund is capital appreciation over the long term while at times providing a low level of current income. Under normal market conditions, the Fund seeks to achieve its investment objective by investing primarily in shares of other mutual funds.In turn, those mutual funds invest primarily in equity securities of U.S. and/or foreign companies with a wide range of market capitalizations. The mutual funds in which the Fund invests will be selected from the suitable pool of funds selected by the subadvisor after applying a combination of objective and subjective criteria to mutual funds available on the market. The Fund will typically invest in equity funds and may include any type of equity fund (e.g., international equity, technology or health care). The Fund may at times add fixed-income funds to the allocation. The Fund’s sector breakdown at September 30, 2007 is shown below. Sector Breakdown % of Net Assets Total Returns as of September 30, 2007 Generation Wave Average Total Return Growth Fund S&P 500 Index Six months 5.02% 8.44% One year 11.59% 16.44% Three year average annual 12.31% 13.15% Five year average annual 16.07% 15.45% Average annual since inception 6/21/01 6.07% 5.22% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. In the absence of the existing fee waiver, the total return would be reduced. Performance data current to the most recent month end may be obtained by calling 1-866-264-8783 or visiting www.genwavefunds.com. 7 INVESTMENT HIGHLIGHTS (Continued) The returns shown on the graph and table assume reinvestment of dividends and capital gains and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. This chart assumes an initial gross investment of $10,000 made on June 21, 2001 (the commencement of operations). Hypothetical Comparison of Change in Value of $10,000 Investment * Inception Date 8 PORTFOLIO OF INVESTMENTS September 30, 2007 (Unaudited) Ticker Symbol:GWGFX Common Stocks 2.1% Shares Market Value Financials 1.1% NYSE Euronext 6,500 $ 514,605 Telecommunications 1.0% AT&T Inc. 12,000 507,720 Total Common Stocks (Cost $974,257) 1,022,325 Domestic Bond Funds 4.6% iShares Lehman 1-3 Year Treasury Bond Fund 15,000 1,218,900 iShares Lehman US Treasury Inflation Protected Securities Fund 10,000 1,021,200 Total Domestic Bond Funds (Cost $2,220,116) 2,240,100 Domestic Equity Fund 12.2% Dodge & Cox Stock Fund 37,199 5,913,974 Total Domestic Equity Fund (Cost $3,624,355) 5,913,974 Domestic Index Funds 24.6% iShares Russell 1000 Growth Index Fund 60,000 3,703,800 iShares S&P 100 Index Fund 20,000 1,430,400 PowerShares FTSE RAFI US 1000 Portfolio 36,000 2,216,520 Rydex S&P 500 Pure Growth ETF 61,300 2,366,793 Ultra QQQ ProShares 20,500 2,216,050 Total Domestic Index Funds (Cost $10,522,377) 11,933,563 International Equity Fund 8.3% Oakmark International Fund - Class I 151,126 4,018,448 Total International Equity Fund (Cost $2,203,351) 4,018,448 International Index Funds 8.1% India Fund, Inc. 8,000 434,400 iShares MSCI EAFE Index Fund 7,000 578,130 iShares MSCI Taiwan Index Fund 85,000 1,428,000 iShares S&P Global Financials Sector Index Fund 5,500 494,725 Wisdomtree Japan SmallCap Dividend Fund 20,000 991,400 Total International Index Funds (Cost $3,659,005) 3,926,655 Money Market Fund 0.1% Federated Treasury Obligations Fund - Class IS 27,986 27,986 Total Money Market Fund (Cost $27,986) 27,986 The accompanying notes are an integral part of these financial statements. 9 PORTFOLIO OF INVESTMENTS (Continued) Sector Funds 39.0% Shares Market Value Aerospace & Defense 1.4% PowerShares Aerospace & Defense Portfolio 27,500 $ 652,025 Energy 5.7% Oil Service HOLDRs Trust 14,500 2,780,375 Financials 14.9% Franklin Mutual Financial Services Fund - Class Z 254,463 5,450,605 PowerShares FTSE RAFI Financials Sector Portfolio 35,000 1,747,900 7,198,505 Health Care 15.1% Vanguard Health Care Fund - Admiral Class 113,013 7,322,136 Mining 1.9% Market Vectors Gold Miners ETF 20,000 907,000 Total Sector Funds (Cost $14,906,671) 18,860,041 Total Investments 99.0% (Cost $38,138,118) 47,943,092 Assets, Less Other Liabilities 1.0% 465,925 Net Assets 100.0% $ 48,409,017 The accompanying notes are an integral part of these financial statements. 10 FINANCIAL STATEMENTS Statement of Assets and Liabilities September 30, 2007 (Unaudited) ASSETS Investments, at value (cost $38,138,118) $ 47,943,092 Cash 21,257 Income receivable 18,580 Receivable for investments sold 503,092 Other assets 22,831 TOTAL ASSETS 48,508,852 LIABILITIES Payable for capital shares redeemed 1,200 Payable to Advisor 35,531 Payable to affiliates 28,606 Accrued expenses and other liabilities 34,498 TOTAL LIABILITIES 99,835 NET ASSETS $ 48,409,017 Net assets consist of: Paid-in capital $ 32,994,572 Accumulated net realized gain 5,609,471 Net unrealized appreciation on investments 9,804,974 NET ASSETS $ 48,409,017 Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) 3,617,296 Net asset value, redemption price and offering price per share(1) $ 13.38 (1) A redemption fee of 1.00% is assessed against shares redeemed within 60 days of purchase. The accompanying notes are an integral part of these financial statements. 11 FINANCIAL STATEMENTS Statement of Operations For the Six Months Ended September 30, 2007 (Unaudited) INVESTMENT INCOME Dividend income $ 210,280 Interest income 18,681 TOTAL INVESTMENT INCOME 228,961 EXPENSES Advisory fees 237,943 Administration fees 33,147 Transfer agent fees and expenses 31,531 Fund accounting fees 14,526 Legal fees 13,540 Chief compliance officer fees and expenses 12,498 Audit fees 11,281 Federal and state registration fees 11,071 Reports to shareholders 4,576 Trustees' fees and related expenses 4,003 Custody fees 3,121 Other expenses 10,163 TOTAL EXPENSES BEFORE INTEREST EXPENSE 387,400 Interest expense 695 TOTAL EXPENSES 388,095 Less waivers by Advisor (12,395 ) NET EXPENSES 375,700 NET INVESTMENT INCOME (146,739 ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from security transactions 429,667 Capital gain distributions from other investment companies 107,056 Change in net unrealized appreciation/depreciation on investments 2,098,313 NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS 2,635,036 NET INCREASE IN NET ASSETS FROM OPERATIONS $ 2,488,297 The accompanying notes are an integral part of these financial statements. 12 FINANCIAL STATEMENTS Statements of Changes in Net Assets Six Months Ended September 30, 2007 Year Ended (Unaudited) March 31, 2007 FROM OPERATIONS Net investment income (loss) $ (146,739 ) $ 517,378 Net realized gain from security transactions 429,667 6,352,135 Capital gain distributions from other investment companies 107,056 2,432,614 Change in net unrealized appreciation/depreciation on investments 2,098,313 (5,993,189 ) Net increase in net assets from operations 2,488,297 3,308,938 FROM DISTRIBUTIONS Net investment income — (719,903 ) Net realized gain on investments — (2,489,549 ) Net decrease in net assets resulting from distributions paid — (3,209,452 ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold 1,994,639 2,079,405 Net asset value of shares issued in reinvestment of distributions to shareholders — 3,145,949 Payments for shares redeemed(1) (5,605,411 ) (11,805,912 ) Net decrease in net assets from capital share transactions (3,610,772 ) (6,580,558 ) TOTAL DECREASE IN NET ASSETS (1,122,475 ) (6,481,072 ) NET ASSETS Beginning of year 49,531,492 56,012,564 End of year $ 48,409,017 $ 49,531,492 (1) Net of redemption fees of $25 for the period ended September 30, 2007 and $1,574 for the year ended March 31, 2007. The accompanying notes are an integral part of these financial statements. 13 FINANCIAL STATEMENTS Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Year Year Year Year Period September 30, Ended Ended Ended Ended Ended 2007 March 31, March 31, March 31, March 31, March 31, (Unaudited) 2007 2006 2005 2004 2003 Net Asset Value, Beginning of Year $ 12.74 $ 12.72 $ 10.80 $ 10.40 $ 7.06 $ 9.79 Income (loss) from investment operations: Net investment income (loss)(1) (0.04 ) 0.14 (2) 0.03 0.03 (0.06 ) (0.09 ) Net realized and unrealized gain (loss) on investments 0.68 0.70 1.92 0.37 3.40 (2.55 ) Total from investment operations 0.64 0.84 1.95 0.40 3.34 (2.64 ) Less distributions paid: From net investment income — (0.18 ) (0.03 ) — — — From net realized gain on investments — (0.64 ) — — — (0.09 ) Total distributions paid — (0.82 ) (0.03 ) — — (0.09 ) Paid-in capital from redemption fees (Note 2) — (3) — (3) — (3) — (3) — (3) — Net Asset Value, End of Year $ 13.38 $ 12.74 $ 12.72 $ 10.80 $ 10.40 $ 7.06 Total Return 5.02% (6) 6.67% 18.13% 3.85% 47.31% (26.98)% Supplemental Data and Ratios: Net assets at end of year (000's) $ 48,409 $ 49,531 $ 56,013 $ 31,446 $ 37,586 $ 31,368 Ratio of expenses to average net assets(4)(5) 1.50% (7) 1.50% 1.50% 1.50% 1.50% 1.50% Ratio of net investment income (loss) to average net assets(4)(5) (0.59)% (7) 0.99% 0.30% 0.26% (0.59)% (1.04)% Portfolio turnover rate 27.52% 53.00% 6.60% 39.78% 1.66% 39.50% (1) Recognition of investment income by the Fund is affected by the timing of the declaration of the dividends by the underlying investment companies in which the Fund invests. (2) Per share net investment income was calculated prior to tax adjustments. (3) Less than one cent per share. (4) Net of waivers and reimbursement of expenses by Advisor. Without waivers and reimbursement of expenses, the ratio of expenses to average net assets would have been 1.55%, 1.61%, 1.77%, 1.90%, 1.89% and 2.08% and the ratio of net investment income (loss) to average net assets would have been (0.64)%, 0.88%, 0.03%, (0.14)%, (0.98)% and (1.62)% for the periods ended September 30, 2007, March 31, 2007, March 31, 2006, March 31, 2005, March 31, 2004 and March 31, 2003, respectively. (5) Does not include expenses of investment companies in which the Fund invests. (6) Not annualized for periods less than a full year. (7) Annualized. The accompanying notes are an integral part of these financial statements. 14 NOTES TO FINANCIAL STATEMENTS September 30, 2007 (Unaudited) (1) Organization USA MUTUALS (the “Trust”) was organized as a Delaware business trust under a Declaration of Trust dated March 20, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Generation Wave Growth Fund (the “Fund”), represents a distinct portfolio with its own investment objectives and policies within the Trust.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The Fund became effective and commenced operations on June 21, 2001. (2) Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a)
